        Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 1 of 35




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 RAM HOTEL MANAGEMENT, LLC;
 NIRAVANA HOSPITALITY, LLC;
 COLUMBUS HOSPITALITY, LLC;
 RAM ALPHARETTA HOSPITALITY,                  Case No. 1:21-CV-_____________
 LLC; RAJABHINAND HOTEL, LLC,

              Plaintiffs,

       v.

 HARTFORD FIRE INSURANCE
 COMPANY; CITY OF ALPHARETTA,

              Defendants.


                            NOTICE OF REMOVAL

      Defendant Hartford Fire Insurance Company (“HFIC”), by and through its

undersigned counsel, hereby provides notice pursuant to 28 U.S.C. §§ 1332, 1441,

and 1446 of the removal of RAM Hotel Management LLC, et al. v. Hartford Fire

Insurance Company, et al., Case No. 2021CV345760, from the Superior Court of

Fulton County, Georgia, to the United States District Court for the Northern District

of Georgia, Atlanta Division. Diversity jurisdiction exists because information in the

Complaint and publicly available shows that there is complete diversity among the

properly joined parties and that the amount in controversy exceeds $75,000. The
        Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 2 of 35




properly joined parties are Plaintiffs and HFIC. The City of Alpharetta is fraudu-

lently joined because the claims against it are impossible or, in the alternative, are

entirely unrelated to the insurance coverage dispute between Plaintiffs and HFIC and

should be severed. In accordance with 28 U.S.C. § 1446(a), HFIC provides the fol-

lowing statement of the grounds for removal:

                               I.    BACKGROUND

      1.     On February 11, 2021, Plaintiffs1 filed a Complaint in the Superior

Court of Fulton County, Georgia, in the civil action styled RAM Hotel Management

LLC, et al. v. Hartford Fire Insurance Co., et al., Case No. 2021CV345760 (“State

Court Action”). HFIC was served with the Complaint on February 18, 2021.

      2.     On March 4, 2021, Plaintiffs filed their First Amended Complaint

(“FAC”). In the FAC, Plaintiffs allege that HFIC issued a business insurance policy

to RAM Hotel Management, LLC in 2019 and renewed the policy in 2020 (collec-

tively, “the Policies”), and that the Policies insured all Plaintiffs. (FAC ¶¶ 7, 15.)

Plaintiffs allege they lost business income as a result of the COVID-19 pandemic

and the governmental orders issued in response to it. (Id. ¶¶ 22–23, 25.) Plaintiffs

assert that those losses are covered by the Policies. (See id. ¶ 24.)


1
       Plaintiffs are 5 limited liability companies: RAM Hotel Management, LLC;
Niravana Hospitality, LLC; Columbus Hospitality, LLC; RAM Alpharetta Hospital-
ity, LLC; and RajAbhinand Hotel, LLC.

                                          -2-
        Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 3 of 35




       3.    Plaintiffs assert three causes of action against HFIC in the FAC. Count

One seeks a declaratory judgment that the Policies provide coverage for certain al-

leged COVID-19-related losses. (See id. ¶¶ 28–38.) Count Two alleges that HFIC

breached the insurance contract with Plaintiffs and seeks at least $2,100,000 in al-

leged lost profits. (See id. ¶¶ 39–41.) Count Three asserts that HFIC acted in bad

faith and is liable for both alleged lost profits and punitive damages. (See id. ¶¶ 42–

46.)

       4.    This action is properly removed. The procedural requirements of re-

moval have been met, and information that was provided by Plaintiffs in the FAC,

that is publicly available, or that is associated with the Policies shows that this Court

has subject-matter jurisdiction.

 II.    THE PROCEDURAL REQUIREMENTS OF REMOVAL ARE MET

       5.    True and correct copies of all process, pleadings, and orders served on

HFIC in the State Court Action are attached as Exhibit A to this Notice. 28 U.S.C.

§ 1446(a).

       6.    This Notice of Removal is filed within thirty (30) days after the receipt

by HFIC, through service, of a copy of the initial Complaint in the State Court Ac-

tion. Thus, removal is timely. 28 U.S.C. § 1446(b).

       7.    This Court presides in the locality in which the State Court Action was


                                          -3-
         Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 4 of 35




filed. It is thus a proper forum for removal. 28 U.S.C. § 90(a)(2).

       8.     No properly joined defendant is a citizen of Georgia, the state where

this action was brought. 28 U.S.C. § 1441(b)(2).

       9.     A Notice of Filing Notice of Removal, with a copy of this Notice at-

tached, will be promptly served on Plaintiffs’ counsel and filed with the Clerk of

Court for the Superior Court of Fulton County, Georgia. See 28 U.S.C. § 1446(d).

       III.   THIS COURT HAS SUBJECT-MATTER JURISDICTION

       10.    An action may be removed from state court to federal court if the action

could have originally been brought in federal court. 28 U.S.C. § 1441(a). Here, fed-

eral jurisdiction exists based on diversity of citizenship under 28 U.S.C. § 1332(a)

because the amount in controversy exceeds $75,000 and because the proper parties

to this dispute are citizens of different states.

A.     The Amount in Controversy is Satisfied

       11.    The amount in controversy here exceeds the $75,000 threshold required

by 28 U.S.C. § 1332(a).

       12.    Removal is proper when it is “‘facially apparent’ from the pleading it-

self that the amount in controversy exceeds” $75,000. Roe v. Michelin N. Am., Inc.,

613 F.3d 1058, 1061 (11th Cir. 2010) (quoting Pretka v. Kolter City Plaza II, Inc.,

608 F.3d 744, 754 (11th Cir. 2010)). “Eleventh Circuit precedent permits district


                                           -4-
        Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 5 of 35




courts to make ‘reasonable deductions, reasonable inferences, or other reasonable

extrapolations’ from the pleadings to determine whether it is facially apparent that a

case is removable.” Id. at 1061–62 (quoting Pretka, 608 F.3d at 770). Likewise,

“courts may use their judicial experience and common sense in determining whether

the case stated in a complaint meets federal jurisdictional requirements.” Id. at 1062.

      13.    Here, the amount “in controversy” exceeds $75,000, exclusive of inter-

est and costs, for three reasons.2

      14.    First, in Count Two of their FAC, Plaintiffs allege they “have sustained

losses and damages,” including supposed “lost profits,” as a result of HFIC’s deter-

mination that the Policies do not provide coverage. (FAC ¶ 41.) Plaintiffs allege that

their “lost profits to date have exceeded $2,100,000.” (Id.; see id. ¶ 25.) They also

allege that “lost profits … are anticipated to exceed $5,700,000.” (Id. ¶ 25.) Plaintiffs

demand their supposed lost profits as a compensatory damages. (Id. at “wherefore”

paragraph following ¶ 41.)




2
        HFIC denies Plaintiffs’ allegations and denies that Plaintiffs are entitled to
any relief against HFIC. That said, in evaluating whether diversity jurisdiction ex-
ists, the relevant inquiry is the amount “in controversy”—not Plaintiffs’ likelihood
of success on the merits. See Pretka, 608 F.3d at 751 (“[A] plaintiff’s likelihood of
success on the merits is largely irrelevant to the court’s jurisdiction because the per-
tinent question is what is in controversy in the case, not how much the plaintiffs are
likely to recover.” (citation omitted)).

                                          -5-
        Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 6 of 35




      15.   Second, in Count Three of their FAC, Plaintiffs demand punitive dam-

ages on top of compensatory damages. (See id. at “wherefore” paragraph following

¶ 46.) Though punitive damages are unavailable, see Armstead v. Allstate Prop. &

Cas. Ins. Co., No. 14-cv-586-WSD, 2014 WL 6810727, at *11 (N.D. Ga. Dec. 3,

2014), Georgia law permits a 50% penalty in insurance bad-faith cases, see O.C.G.A.

§ 33-4-6. Plaintiffs’ alleged compensatory damages alone easily exceed $75,000.

When combined with Plaintiffs’ allegations of bad faith and the possibility of a 50%

bad-faith penalty, it is even more certain that the amount in controversy exceeds

$75,000. See, e.g., Thomaier v. Companion Life Ins. Co., No. 20-cv-39, 2020 WL

7134089, at *2 (M.D. Ga. June 29, 2020) (finding that the amount in controversy

exceeded $75,000 due to the bad-faith penalty); LaFoy v. Fed. Ins. Co., No. 16-cv-

1169-CC, 2016 WL 10567789, at *2 (N.D. Ga. Sept. 23, 2016) (similar).

      16.   Third, Plaintiffs demand attorneys’ fees. (See FAC at “wherefore” par-

agraph following ¶ 46.) Georgia insurance law authorizes the recovery of attorneys’

fees in insurance bad-faith cases. O.C.G.A. § 33-4-6. Thus, “a reasonable amount of

those fees is included in the amount in controversy.” Morrison v. Allstate Indem.

Co., 228 F.3d 1255, 1265 (11th Cir. 2000). The potential recovery of attorneys’ fees

further confirms that the amount in controversy exceeds $75,000. See, e.g., Ramos

v. Aetna Life Ins. Co., No. 17-cv-160-CAP, 2017 WL 7805607, at *1 (N.D. Ga. Feb.


                                        -6-
          Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 7 of 35




17, 2017) (finding that the amount in controversy exceeded $75,000 based on the

possibility of attorneys’ fees under O.C.G.A. § 33-4-6).

         17.   In sum, the demands in the FAC establish that the amount in contro-

versy exceeds the jurisdictional threshold. See 28 U.S.C. § 1446(c)(2)(B).

B.       There is Complete Diversity of Citizenship Between the Properly Joined
         Parties

         18.   As discussed below in Section II.C, Plaintiffs and HFIC are the only

proper parties to this lawsuit. Based on information that was provided by Plaintiffs

in the FAC, made publicly available, or associated with the Policies, the properly

joined parties are completely diverse from one another.

         19.   RAM Hotel Management, LLC is a limited liability company organized

under Georgia law. Its members are Rinkesh Patel, Mitesh Patel, and Prakashchan-

dra Patel.

         20.   Niravana Hospitality, LLC is a limited liability company organized un-

der Georgia law. Its members are Rinkesh Patel, Mitesh Patel, Amita Desai, Prakash

Desai, and Raju Sundari.

         21.   Columbus Hospitality, LLC is a limited liability company organized

under Georgia law. Its members are Naheed Ahmed, Sajid Ahmed, and Tariq Sid-

diqui.




                                         -7-
         Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 8 of 35




       22.    RAM Alpharetta Hospitality, LLC is a limited liability company orga-

nized under Georgia law. Its member is Rinkesh Patel.

       23.    RajAbhinand Hotel, LLC is a limited liability company organized un-

der Georgia law. Its members is Rinkesh Patel.

       24.    Rinkesh Patel is a citizen and resident of the State of Georgia. He is

domiciled in that State.

       25.    Mitesh Patel is a citizen and resident of the State of Georgia. He is dom-

iciled in that State.

       26.    Prakashchandra Patel is a citizen and resident of the State of Georgia.

He is domiciled in that State.

       27.    Kalpana Desai is a citizen and resident of the State of Georgia. She is

domiciled in that State.

       28.    Amita Desai is a citizen and resident of the State of Georgia. She is

domiciled in that State.

       29.    Prakash Desai is a citizen and resident of the State of Texas. He is dom-

iciled in that State.

       30.    Raju Sundari is a citizen and resident of the State of Georgia. She is

domiciled in that State.

       31.    Tariq Siddiqui is a citizen and resident of the State of Alabama. He is


                                          -8-
           Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 9 of 35




domiciled in that State.

       32.     Naheed Ahmed is a citizen and resident of the State of Georgia. She is

domiciled in that State.

       33.     Sajid Ahmed is a citizen and resident of the State of Georgia. He is

domiciled in that State.

       34.     For the purpose of diversity jurisdiction, “a limited liability company is

a citizen of any state of which a member of the company is a citizen.” Rolling Greens

MHP, L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004).

Thus, based on the citizenship of their members, all Plaintiffs are citizens of Georgia.

Niravana Hospitality, LLC is also a citizen of the State of Texas. Columbus Hospi-

tality, LLC is also a citizen of the State of Alabama. No Plaintiff is a Connecticut

citizen.

       35.     HFIC is organized under the laws of the State of Connecticut and has

its principal place of business in Hartford, Connecticut. As a result, HFIC is a citizen

of Connecticut. See 28 U.S.C. § 1332(c)(1). Further, HFIC is not a citizen of Georgia

under the Acts of Congress relating to removal of cases.

       36.     Because Plaintiffs are citizens of states different from the citizenship

state of the only defendant whose citizenship may be considered for purposes of

diversity jurisdiction, this case is “between … citizens of different States.” 28 U.S.C.


                                           -9-
        Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 10 of 35




§ 1332(a)(1). As a result, Section 1332’s requirement of complete diversity has been

satisfied.

C.     The City of Alpharetta Does Not Destroy Complete Diversity Because It
       Was Fraudulently Joined

       37.   Plaintiff RAM Alpharetta Hospitality, LLC (“RAM Alpharetta”) as-

serts causes of action against the City of Alpharetta, Georgia. Those causes of action

stem from the City’s adoption of an April 1, 2020, Shelter-in-Place Ordinance (the

“Shelter-in-Place Ordinance”) that restricted certain activities in the City.3

       38.   In Count Four of the FAC, RAM Alpharetta alleges that the City “failed

to investigate adequately the harm the coronavirus posed to the public” and “should

have adopted less restrictive methods for addressing the spread of the coronavirus.”

(FAC ¶¶ 48–49.) RAM Alpharetta also alleges that the City “failed to investigate

adequately” the economic harms that a shelter-in-place ordinance would cause. (Id.

¶ 48.) In essence, it contends that the costs of the City’s Shelter-in-Place Ordinance

outweighed that ordinance’s benefits. (See id. ¶ 49.) RAM Alpharetta thus seeks to

recover damages—including lost profits—from the City. (Id. at “wherefore” para-

graph following ¶ 52.)


3
      The Shelter-in-Place Ordinance is referenced in, and integral to, the FAC. (See
FAC ¶ 20.) A copy of the Shelter-in-Place Ordinance is Exhibit B to this Notice of
Removal and is publicly available online at https://library.municode.com/ga/
alpharetta/ordinances/code_of_ordinances?nodeId=1014481.

                                         - 10 -
          Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 11 of 35




         39.   In Count Five of the FAC, RAM Alpharetta alleges the City adopted

the Shelter-in-Place Ordinance without first giving RAM Alpharetta “a meaningful

opportunity to be heard” and in violation of the Due Process Clause of the Georgia

Constitution. (Id. ¶ 53.) Once again, RAM Alpharetta thus seeks to recover dam-

ages—including lost profits—from the City. (Id. at “wherefore” paragraph following

¶ 55.)

         40.   In Count Six of the FAC, RAM Alpharetta alleges that the Shelter-in-

Place Ordinance “caused damage to RAM Alpharetta Hospitality and/or constituted

a ‘taking’ of RAM Alpharetta Hospitality’s property that requires just compensa-

tion” under the Georgia Constitution. (Id. ¶ 59.) RAM Alpharetta thus seeks to re-

cover “lost income, revenues, and profits” from the City. (Id. at “wherefore” para-

graph following ¶ 60.)

         41.   Finally, in Count Seven of the FAC, RAM Alpharetta seeks a declara-

tory judgment that the acts alleged in Counts Four, Five, and Six violated the law.

(Id. ¶¶ 61–62.)

         42.   Though the City of Alpharetta is a putative defendant to this action, its

joinder does not preclude diversity jurisdiction. Instead, this Court must ignore the

City’s presence because Plaintiffs made the City a defendant solely to defeat federal

diversity jurisdiction.


                                          - 11 -
       Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 12 of 35




      43.    When evaluating whether it has diversity jurisdiction, this Court must

ignore the presence of the fraudulently joined non-diverse defendant. See Chambers

v. State Farm Fire & Cas. Co., No. 20-cv-2643-TWT, 2020 WL 6504460, at *2

(N.D. Ga. Nov. 5, 2020) (citing Henderson v. Wash. Nat’l Ins. Co., 454 F.3d 1278,

1281 (11th Cir. 2006)). The doctrine applies when “‘there is no possibility the plain-

tiff can establish a cause of action against the resident defendant.’” Snadon v. SEW-

Eurodrive Inc., 421 F. Supp. 3d 1360, 1366 (N.D. Ga. 2019) (quoting Stillwell v.

Allstate Ins. Co., 663 F.3d 1329, 1332 (11th Cir. 2011)). The removing party has the

burden of showing fraudulent joinder by clear and convincing evidence. See Manley

v. Ford Motor Co., 17 F. Supp. 3d 1375, 1381 (N.D. Ga. 2014).

      44.    The fraudulent-joinder analysis is “‘based upon the plaintiff’s pleadings

at the time of removal, supplemented by any affidavits and deposition transcripts

submitted by the parties.’” Elder v. State Farm Fire & Cas. Co., No. 19-cv-5077-

SDG, 2020 WL 4530315, at *2 (N.D. Ga. May 15, 2020) (quoting Pacheco de Perez

v. AT&T Co., 139 F.3d 1368, 1380 (11th Cir. 1998)). If, given those materials, there

is “‘a possibility that a state court would find that the complaint states a cause of

action against … the resident defendant[],’” then joinder was proper. Snadon, 421

F. Supp. 3d at 1366 (quoting Crowe v. Coleman, 113 F.3d 1536, 1538 (11th Cir.

1997)). “‘The potential for legal liability,’” however, “‘must be reasonable, not


                                        - 12 -
       Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 13 of 35




merely theoretical,’” to warrant a remand to state court. Shannon v. Albertelli Firm,

P.C., 610 F. App’x 866, 870 (11th Cir. 2015) (per curiam) (quoting Legg v. Wyeth,

428 F.3d 1317, 1325 n.5 (11th Cir. 2005)).

      45.     For the reasons discussed below, RAM Alpharetta has no possibility of

stating a valid claim against the City of Alpharetta. Thus, this Court must disregard

the City’s citizenship when determining whether this case is removable.

            1. The City of Alpharetta had the statutory authority to enact the
               Shelter-in Place Ordinance

      46.     The City of Alpharetta is a political division of the State of Georgia.

See Spence v. Rowell, 97 S.E.2d 350, 353 (Ga. 1957). As a government body, it has

the inherent “‘right to protect itself against an epidemic of disease which threatens

the safety of its members.’” Big Tyme Invs., L.L.C. v. Edwards, 985 F.3d 456, 466

(5th Cir. 2021) (quoting Jacobson v. Massachusetts, 197 U.S. 11, 27 (1905)).

      47.     Georgia law recognizes that right. The City’s Charter codifies the police

power “[t]o define, regulate and prohibit any act, practice, conduct or use of property

which is detrimental to health, sanitation, cleanliness, welfare, and safety of the in-

habitants of the City, and to provide for the enforcement of such standards.” Act of

Feb. 25, 1981, § 1.13(40), 1981 Ga. Laws 4609, 4617. The City also has the authority

“to make, amend, and rescind such orders, rules, and regulations as may be necessary

for emergency management purposes.” O.C.G.A. § 38-3-28(a); see id. § 38-3-3(2)

                                         - 13 -
        Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 14 of 35




(defining “emergency management”). These police powers are “coextensive with the

necessities of the case and the safeguard of public interest.” Pope v. City of Atlanta,

249 S.E.2d 16, 18 (Ga. 1978).

      48.      In the Shelter-in-Place Ordinance, the Mayor and Council of the City

found that: (a) “the COVID-19 global pandemic is a public emergency affecting and

threatening life, health, property, and public peace”; (b) “it [was] necessary to ensure

that the largest possible number of residents of the City of Alpharetta shelter in place,

self-quarantine, and/or self-isolate in their place of residence”; and (c) the Shelter-

in-Place Ordinance was “necessary to protect life, health, property, and public

peace.” (Ex. B at 3.) As a result, there can be no debate that the City had the authority

to enact the Shelter-in-Place Ordinance.

            2. The City of Alpharetta is entitled to sovereign immunity

      49.      Under Georgia law, municipal corporations have sovereign immunity.

See GA. CONST. art. I, § 2, para. IX(e); Atl. Metro Leasing, Inc. v. City of Atlanta,

839 S.E.2d 278, 283 (Ga. Ct. App. 2020). That immunity bars even intentional tort

claims. See Mayor & Aldermen of City of Savannah v. Radford, 401 S.E.2d 709,

709–10 (Ga. 1991); Dietrich-Barnes v. Alexander, No. 05-cv-1751-TCB, 2007 WL

9701407, at *6 (N.D. Ga. Aug. 22, 2007). Only the Georgia General Assembly can

waive that immunity. See CSX Transp., Inc. v. City of Garden City, 588 S.E.2d 688,


                                          - 14 -
        Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 15 of 35




689 (Ga. 2003).

      50.    The General Assembly has declared “it is the public policy of the State

of Georgia that there is no waiver of the sovereign immunity of municipal corpora-

tions.” O.C.G.A. § 36-33-1(a). In particular, cities “shall not be liable for failure to

perform or for errors in performing their legislative … powers.” Id. § 36-33-1(b).

There is, however, a limited waiver of immunity for claims of “neglect to perform

or improper or unskillful performance of … ministerial duties.” Id. Thus, cities “are

immune from liability for acts taken in performance of a governmental function but

may be liable for the negligent performance of their ministerial duties.” City of At-

lanta v. Mitcham, 769 S.E.2d 320, 323 (Ga. 2015).

      51.    Whether a function is “governmental” or “ministerial” “focuses broadly

on the nature, purpose, and intended beneficiaries of the function performed by the

municipal corporation.” Mitcham, 769 S.E.2d at 325. Governmental functions have

“‘a purely public nature, intended for the benefit of the public at large, without pre-

tense of private gain to the municipality.’” Atl. Metro Leasing, 839 S.E.2d at 284

(citation omitted). Ministerial functions, by contrast, involve “‘the exercise of some

private franchise, or some franchise conferred upon the municipal corporation by

law which it may exercise for the private profit or convenience of the corporation or




                                         - 15 -
        Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 16 of 35




for the convenience of its citizens alone, in which the general public has no inter-

est.’” Id. (citation omitted). Thus, “[a]ctivities that are undertaken primarily for pub-

lic benefit rather than for revenue production are governmental functions.” City of

Atlanta v. Durham, 751 S.E.2d 172, 174 (Ga. Ct. App. 2013).

      52.    When it enacted the Shelter-in-Place Ordinance, the City of Alpharetta

performed a governmental function—not a ministerial function. It enacted the Ordi-

nance to protect public health. See Barr v. City Council of Augusta, 58 S.E.2d 820,

822 (Ga. 1950) (“The preservation of the public health is a governmental function.”).

Likewise, it enacted the Ordinance to benefit the general public. It did not enact the

Ordinance to increase revenue or benefit itself. The City is therefore entitled to sov-

ereign immunity.

      53.    Because the City is entitled to sovereign immunity, there is no possibil-

ity that RAM Alpharetta could recover for its tort claims against the City. The City

was therefore fraudulently joined. See Jibbie Jabbie v. Sportsfield Specialities, Inc.,

No. 07-cv-651-MHS, 2007 WL 9706420, at *3–4 (N.D. Ga. June 22, 2007) (holding

that a school district was fraudulently joined because the district was entitled to sov-

ereign immunity).




                                          - 16 -
          Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 17 of 35




               3. The City of Alpharetta did not violate procedural due process when
                  it enacted the Shelter-in Place Ordinance

         54.     RAM Alpharetta alleges that the City “denied [it] a meaningful oppor-

tunity to be heard” before it enacted the Shelter-in-Place Ordinance. (FAC ¶ 54.)

That is an apparent reference to procedural due process. There is, however, no pos-

sibility that RAM Alpharetta can state a valid procedural due-process claim against

the City.

         55.     In procedural-due-process cases, the U.S. Supreme Court “has long dis-

tinguished between legislative and adjudicative action.” Jones v. Governor of Fla.,

975 F.3d 1016, 1048 (11th Cir. 2020) (en banc) (citing Bi-Metallic Inv. Co. v. State

Bd. of Equalization, 239 U.S. 441, 445–46 (1915)). As the Supreme Court held in

Bi-Metallic Investment Co. v. State Board of Equalization, when a rule “applies to

more than a few people,” there is no need “that everyone should have a direct voice

in its adoption.” 239 U.S. at 445. Put differently, when a legislature enacts legislation

through the legislative process, “the affected persons are not entitled to any process

beyond that provided by the legislative process.” Jones, 975 F.3d at 1048; see also

75 Acres, LLC v. Miami-Dade Cnty., 338 F.3d 1288, 1294 (11th Cir. 2003) (“When

the legislature passes a law which affects a general class of persons, those persons

have all received procedural due process—the legislative process.” (citation omit-

ted)).

                                           - 17 -
       Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 18 of 35




      56.    Georgia courts follow Bi-Metallic’s reasoning when interpreting Geor-

gia law. See Ogletree v. Woodward, 105 S.E. 243, 246 (Ga. 1920); Griggs v. Greene,

197 S.E.2d 116, 124 (Ga. 1973), abrogated on other grounds as recognized in SJN

Props., LLC v. Fulton Cnty. Bd. of Assessors, 770 S.E.2d 832, 838 n.6 (Ga. 2015);

see also Short Term Rental Owners Ass’n of Ga., Inc. v. Cooper, No. 19-cv-108-

RWS, 2021 WL 389776, at *7 n.6 (N.D. Ga. Jan. 22, 2021) (stating that the Georgia

Constitution’s Due Process Clause is generally “coterminous” with the U.S. Consti-

tution’s). Thus, under Georgia law, when a legislature takes a legislative action, the

legislative process is due process. Cf. Coppedge v. Coppedge, 783 S.E.2d 94, 99

(Ga. 2016) (explaining that what process is “due” depends, in part, on “‘the nature

of the proceedings’” (citation omitted)).

      57.    The Shelter-in-Place Ordinance was a legislative act. The Mayor and

City Council—which together have the City’s legislative powers—enacted the Or-

dinance. See Act of Feb. 25, 1981, § 2.10, 1981 Ga. Laws 4609, 4618. In doing so,

the City exercised its legislative judgment about how best to protect the public as a

whole. The Ordinance applied generally; it was not targeted at a particular group.

And the Ordinance applied prospectively only—not retroactively. Those facts are

hallmarks of legislation. See 75 Acre, 338 F.3d at 1296; New Ga. Project v. Raffen-

sperger, 976 F.3d 1278, 1289 (11th Cir. 2020) (Lagoa, J., concurring).


                                        - 18 -
       Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 19 of 35




      58.     Because the Shelter-in-Place Ordinance was a legislative act, RAM Al-

pharetta received due process of law. See Jones, 975 F.3d at 1048. “The Constitution

does not require all public acts to be done in town meeting or an assembly of the

whole.” Bi-Metallic, 239 U.S. at 445. Instead, RAM Alpharetta’s interests “are pro-

tected in the only way that they can be in a complex society” facing an emergency:

“by [its] power, immediate or remote, over those who make the rule.” Id. That is, in

the next election cycle, RAM Alpharetta can oppose the re-election of the Mayor

and the members of the City Council.

      59.     For these reasons, it does not matter whether RAM Alpharetta had a

chance to address the City Council before it adopted the Shelter-in-Place Ordinance.

Moreover, RAM Alpharetta alleges no facts about how the City adopted the Shelter-

in-Place Ordinance, and it does not allege the City failed to follow the proper legis-

lative procedures.

      60.     As a result, there is no possibility that the City violated procedural due

process when it enacted the Shelter-in-Place Ordinance.

            4. The City of Alpharetta did not violate substantive due process
               when it enacted the Shelter-in Place Ordinance

      61.     In Count Five of the FAC RAM Alpharetta also references substantive

due-process claim. But the Shelter-in-Place Ordinance “carries with it a presumption

of constitutionality.” Old S. Duck Tours v. Mayor & Aldermen of City of Savannah,

                                         - 19 -
        Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 20 of 35




535 S.E.2d 751, 754 (Ga. 2000). Under Georgia law, there is no possibility that any

substantive-due-process claim would survive.

      62.    RAM Alpharetta does not allege that the Shelter-in-Place Ordinance

burdens its fundamental rights or is based on a suspect classification. Instead, it as-

serts only that the Shelter-in-Place Ordinance affected its economic interests. Thus,

“a rational relationship test is applied to determine whether the [ordinance] violates

substantive due process.” Gasses v. City of Riverdale, 701 S.E.2d 157, 159 (Ga.

2010). Under that test, the Shelter-in-Place Ordinance “is a valid exercise of a police

power ‘if it is substantially related to the public health, safety, or general welfare.’”

Advanced Disposal Servs. Middle Ga., LLC v. Deep S. Sanitation, LLC, 765 S.E.2d

364, 367 (Ga. 2014) (quoting City of Lilburn v. Sanchez, 491 S.E.2d 353, 355 (Ga.

1997)). This is not a question about the wisdom of the Ordinance, however. See id.

at 368 n.5. Rather, if the Ordinance “realistically serves a legitimate public purpose”

and “employs means that are reasonably necessary to achieve that purpose without

unduly oppressing the individuals regulated,” the Ordinance survives a due- process

challenge. City of Lilburn, 491 S.E.2d at 355.

      63.    The City has a compelling interest in protecting the public from disease.

Given the facts that the Mayor and City Council knew or could have known, it was

indisputably reasonable for the City to enact the Shelter-in-Place Ordinance. See


                                          - 20 -
        Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 21 of 35




Vill. of Orland Park v. Pritzker, 475 F. Supp. 3d 866, 885 (N.D. Ill. 2020) (stating

that COVID-19 orders would “easily” pass rational-basis review); 910 E Main LLC

v. Edwards, 481 F. Supp. 3d 607, 621 (W.D. La. 2020) (similar), aff’d sub nom. Big

Tyme Invs., 985 F.3d 456 (5th Cir. 2021). This is all the more true given the medical

and scientific uncertainties that were especially present in the early days of the

COVID-19 pandemic. RAM Alpharetta cannot show otherwise, so courts should not

second-guess the politically accountable officials about how best to protect public

health. See S. Bay United Pentecostal Church v. Newsom, 140 S. Ct. 1613, 1613–14

(2020) (Roberts, C.J., concurring in denial of application for injunctive relief).

      64.     RAM Alpharetta therefore has no possibility of maintaining a substan-

tive-due-process claim against the City.

            5. The City of Alpharetta did not take or damage property when it
               enacted the Shelter-in-Place Ordinance

      65.     RAM Alpharetta asserts that the City violated the Georgia Constitu-

tion’s rule that “private property shall not be taken or damaged for public purposes

without just and adequate compensation.” GA. CONST. art. I, § 3, para. I(a). But there

is no chance that the Shelter-in-Place Ordinance took or damaged RAM Alpharetta’s

property. Thus, Count Six of the FAC must fail.

      66.     In general, there are two types of “takings” under Georgia law: physical

and regulatory. Neither exists here.

                                         - 21 -
       Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 22 of 35




      67.    First, the “physical occupation of (or impact on) property” is a per se

taking. Diversified Holdings, LLP v. City of Suwanee, 807 S.E.2d 876, 886 (Ga.

2017) (Grant, J.); cf. Horne v. Dep’t of Agric., 576 U.S. 350, 357–58 (2015) (dis-

cussing the physical appropriation of property). Here, the City of Alpharetta did not

physically take or occupy any of RAM Alpharetta’s property. Nor did the City dam-

age any property.4 Nor did it interfere with RAM Alpharetta’s right to enjoy the

possession of its property. Nor did it create any sort of “nuisance” or “trespass.” It

did not, for example, expose RAM Alpharetta’s property to noise, smoke, odor, vi-

brations, flood, silt, or pollution. See, e.g., Rabun Cnty. v. Mtn. Creek Estates, LLC,

632 S.E.2d 140, 143 (Ga. 2006); MARTA v. Trussell, 273 S.E.2d 859, 861 (Ga.

1981). The Shelter-in-Place Ordinance simply regulated interactions between peo-

ple. RAM Alpharetta’s rights to use and enjoy its property remained the same as

before the Shelter-in-Place Ordinance. Thus, the Shelter-in-Place Ordinance is not a

physical taking. See Parking Ass’n of Ga., Inc. v. City of Atlanta, 450 S.E.2d 200,

202 (Ga. 1994) (holding that an ordinance that “merely regulates the use of … prop-

erty” was not a physical taking); cf. Yee v. City of Escondido, 503 U.S. 519, 528–29



4
       Though the FAC alleges that the Shelter-in-Place Ordinance “caused damage
to RAM Alpharetta” (FAC ¶ 59), it does not—and cannot—allege that the Ordinance
damaged RAM Alpharetta’s property. The Georgia Constitution refers only to prop-
erty damage. See GA. CONST. art. I, § 3, para. I(a).

                                         - 22 -
          Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 23 of 35




(1992).

      68.     Second, a regulation can go too far and thus constitute a taking. Cf. Pa.

Coal Co. v. Mahon, 260 U.S. 393, 415 (1922). This type of “regulatory taking” can

happen in one of two ways, neither of which occurred here.

      69.     Georgia courts have suggested that a per se taking occurs when a regu-

lation “completely” deprives the owner “of the use of the property.” Diversified

Holdings, 807 S.E.2d at 886; see Threatt v. Fulton Cnty., 467 S.E.2d 546, 550 (Ga.

1996); cf. Lucas v. S.C. Coastal Council, 505 U.S. 1003, 1015 (1992) (explaining

that, under the Fifth Amendment, a taking occurs “where regulation denies all eco-

nomically beneficial or productive use of land”). But courts “generally conclude that

so long as an ordinance allows some permissible use, a party will not be able to

satisfy its burden of showing a complete lack of economically viable use.” Greater

Atl. Homebuilders Ass’n v. DeKalb Cnty., 588 S.E.2d 694, 697 (Ga. 2003). That is

not the case here. RAM Alpharetta can still use its property, and it has always been

allowed to use it for economic purposes. RAM Alpharetta may make less money

now than before, but even if that were the City’s fault, “diminution of value itself

does not constitute a constitutional deprivation.” Holy Cross Lutheran Church v.

Clayton Cnty., 354 S.E.2d 151, 153 (Ga. 1987). And even if RAM Alpharetta could




                                         - 23 -
        Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 24 of 35




not use its property for any economic purpose, “a fee simple estate cannot be ren-

dered valueless by a temporary prohibition on economic use, because the property

will recover value as soon as the prohibition is lifted.” Tahoe-Sierra Pres. Council,

Inc. v. Tahoe Reg’l Planning Agency, 535 U.S. 302, 332 (2002). Because both the

COVID-19 pandemic and the Shelter-in-Place Ordinance are temporary, there is no

categorical regulatory taking.

      70.    When a regulation does not strip property of all economically viable

uses, Georgia courts use a balancing test to determine whether a regulation goes too

far. See, e.g., Mann v. Ga. Dep’t of Corr., 653 S.E.2d 740, 743 (Ga. 2007); Pope v.

City of Atlanta, 249 S.E.2d 16, 19 (Ga. 1978).5 The question is whether the chal-

lenged regulation’s effect is “‘functionally comparable to government appropriation

or invasion of private property.’” Diversified Holdings, 807 S.E.2d at 887 (quoting

Lingle v. Chevron U.S.A. Inc., 544 U.S. 528, 539 (2005)). That is, the regulation

must be “‘so onerous that its effect is tantamount to a direct appropriation or ouster.’”

Id. at 886 (quoting Mann v. Ga. Dep’t of Corr., 653 S.E.2d 740, 743 (Ga. 2007)).




5
       Cf. Murr v. Wisconsin, 137 S. Ct. 1933, 1943 (2017) (explaining that, under
the Fifth Amendment, courts consider “(1) the economic impact of the regulation on
the claimant; (2) the extent to which the regulation has interfered with distinct in-
vestment-backed expectations; and (3) the character of the governmental action”).

                                          - 24 -
          Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 25 of 35




         71.   But in this analysis, Georgia courts recognize “a basic distinction be-

tween police power and that of eminent domain.” Mayor & Aldermen of City of Sa-

vannah v. Savannah Cigarette & Amusement Servs., Inc., 476 S.E.2d 581, 582 (Ga.

1996) (citing Graduous v. Bd. of Comm’rs of Richmond Cnty., 349 S.E.2d 707, 709

(Ga. 1986)). When a state exercises its police powers, a taking does not occur. See

Amica Mut. Ins. Co. v. Gwinnett Cty. Police Dep’t, 738 S.E.2d 622, 624 (Ga. Ct.

App. 2013). As the Georgia Supreme Court put it, “[t]he provisions of the Constitu-

tion of Georgia … prohibiting the taking of private property for a public purpose

without compensation have no relevance to the exercise of the police power.” Lewis

v. DeKalb Cnty., 303 S.E.2d 112, 115 (Ga. 1983) (emphasis added); cf. Lech v. Jack-

son, 791 F. App’x 711, 719 (10th Cir. 2019) (holding that “actions taken pursuant to

the police power do not constitute takings”).

         72.   Here, RAM Alpharetta cannot establish that the Shelter-in-Place Ordi-

nance was so onerous as to constitute a taking. Even if RAM Alpharetta lost profits

that it would not have expected to lose, its losses will be temporary, and the Shelter-

in-Place Ordinance does not affect its ability to sell its property. The property retains

value.

         73.   Further, the nature of the Shelter-in-Place Ordinance prevents it from

constituting a taking. When the City enacted that law on April 1, 2020, COVID-19


                                          - 25 -
       Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 26 of 35




was a public-health emergency about which little was known, and the City found the

Ordinance was “necessary to protect life, health, property, and public peace.” That

is, the City decided to protect lives by slowing down the economy across the board.

      74.    For similar reasons, courts nationwide have flatly rejected the argument

that governmental responses to COVID-19 took property without just compensation

in violation of the Fifth Amendment of the U.S. Constitution. See, e.g., Daugherty

Speedway, Inc. v. Freeland, No. 20-cv-36, 2021 WL 633106, at *5 (N.D. Ind. Feb.

17, 2021) (granting motion to dismiss); Blackburn v. Dare Cnty., No. 20-cv-27, 2020

WL 5535530, at *5–8 (E.D.N.C. Sept. 15, 2020) (same); Lebanon Valley Auto Rac-

ing Corp. v. Cuomo, 478 F. Supp. 3d 389, 401–02 (N.D.N.Y. 2020) (same); see also

TJM 64, Inc. v. Harris, 475 F. Supp. 3d 828, 839–40 (W.D. Tenn. 2020) (denying a

temporary restraining order and finding that the plaintiff was unlikely to prevail on

the merits); PCG-SP Venture I LLC v. Newsom, No. 20-cv-1138, 2020 WL 4344631,

at *10 (C.D. Cal. June 23, 2020) (same). There is no possibility that a court applying

Georgia law could come to a different conclusion.

      75.    Finally, just compensation for taking or damaging property ensures that

a small group of people do not bear a burden that the public as a whole should bear.

The Shelter-in-Place Ordinance burdened (and benefitted) everyone. Cf. Hillman v.

Dep’t of Transp., 359 S.E.2d 637, 639 (Ga. 1987) (“Inconvenience suffered by the


                                        - 26 -
       Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 27 of 35




public in general … does not amount to a taking under the constitution.”). If the City

had to reimburse every business for lost profits due to COVID-19 restrictions, gov-

ernment could not function.

      76.     Thus, there is no possibility that RAM Alpharetta could show that the

City violated the Georgia Constitution’s prohibition against taking or damaging

property without just compensation.6

            6. RAM Alpharetta is not entitled to a declaratory judgment

      77.     In Count Seven of its FAC, RAM Alpharetta seeks a declaratory judg-

ment that: (a) the City “negligently, wantonly, recklessly, arbitrarily, and capri-

ciously” enacted the Shelter-in-Place Ordinance; (b) the City failed to consider the

“economic harm” the Shelter-In-Place Ordinance would cause businesses; (c) the

Shelter-In-Place Ordinance was not narrowly tailored to protect Plaintiffs’ business

interests; (d) adopting the Shelter-In-Place Ordinance violated due process; and (e)

the City must “provide just compensation for “loss and damage” caused by the Shel-

ter-in-Place Ordinance. (FAC at “wherefore” paragraph following ¶ 62.)


6
       Cases about the Georgia Constitution’s Takings Clause once asked whether
an ordinance was “insubstantially related to the public health, safety, morality and
welfare.” Graduous, 349 S.E.2d at 709–10. But recently, the Georgia Supreme Court
explained that “this type of claim is rooted in due process guarantees … rather than
in the government’s authority to take private property.” Diversified Holdings, 807
S.E.2d at 887. As explained above, RAM Alpharetta cannot state a valid due-process
claim.

                                        - 27 -
        Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 28 of 35




       78.     A declaratory-judgment action, does not empower courts to decide

moot questions or abstract propositions, or to give advisory opinions. See City of

Atlanta v. Atl. Indep. Sch. Sys., 838 S.E.2d 834, 837 (Ga. 2020). Instead, it is a means

for deciding justiciable disputes about the legal rights, status, and relations of parties.

See id. (“‘The proper scope of declaratory judgment is to adjudge those rights among

parties upon which their future conduct depends.’” (citation and emphasis omitted)).

As explained above, Plaintiffs cannot prevail on their constitutional theories against

the City of Alpharetta. Thus, Plaintiffs have no chance of obtaining a declaratory

judgment against the City on those claims.

       79.     In addition, the City’s “sovereign immunity extends … to suits for de-

claratory relief.” Lathrop v. Deal, 801 S.E.2d 867, 880 (Ga. 2017) (citing Olvera v.

Univ. Sys. of Ga.’s Bd. of Regents, 782 S.E.2d 436, 438 (Ga. 2016)). Because Plain-

tiffs’ non-constitutional claims about the Shelter-in-Place Ordinance do not go to the

validity of that law, Plaintiffs cannot obtain a declaratory judgment on those issues.

That is, the City is entitled to sovereign immunity.

       80.     Finally, there is no possibility that a court could conclude that the Shel-

ter-in-Place Ordinance is invalid. For the reasons discussed above, the City properly

exercised its authority to protect the public. Thus, Plaintiffs’ declaratory-judgment

claim fails.


                                           - 28 -
        Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 29 of 35




      81.      After disregarding the City, complete diversity between the parties ex-

ists, and this Court has jurisdiction under 28 U.S.C. §§ 1332 and 1441.

            7. The City of Alpharetta Should Be Severed Because It Was
               Fraudulently Misjoined

      82.     Alternatively, because the City of Alpharetta was fraudulently mis-

joined to this action, the claims against the City should be severed. See Tapscott v.

MS Dealer Serv. Corp., 77 F.3d 1353, 1360 (11th Cir. 1996), abrogated on other

grounds by Cohen v. Office Depot, Inc., 204 F.3d 1069 (11th Cir. 2000).

      83.     Joinder of a defendant under Rule 20 of the Federal Rules of Civil Pro-

cedure requires (1) a claim for relief asserting joint, several, or alternative liability,

(2) arising from the same transaction, occurrence, or series of transactions or occur-

rences, and (3) a common question of law or fact. FED. R. CIV. P. 20(a)(2). Here,

RAM Alpharetta can meet none of those elements: There is no joint, several, or al-

ternative liability alleged; the claims do not arise from the same transaction; and

there are no common questions of fact. Thus, the City has been misjoined.

      84.     The City’s misjoinder is also “so egregious as to constitute fraudulent

joinder.” Tapscott, 204 F.3d at 1360. There is “no real connection” between RAM

Alpharetta’s claims against HFIC and RAM Alpharetta’s claims against the City.

Id.; see Estate of Carter ex rel. Carter v. SSC Selma Operating Co., No. 19-cv-431,

2020 WL 3429040, at *6 (S.D. Ala. June 23, 2020).

                                          - 29 -
        Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 30 of 35




      85.    RAM Alpharetta’s claims against its property insurer, HFIC, are en-

tirely distinct from RAM Alpharetta’s claims against the City. Counts One through

Three are asserted against HFIC and relate to HFIC’s purported contractual obliga-

tions to RAM Alpharetta. Counts Four through Seven against the City have no rela-

tionship to HFIC’s contractual obligations. Rather, they seek to hold the City liable

for its own actions associated with adopting the Shelter-in-Place Ordinance.

      86.    The claims against HFIC for declaratory judgment, breach of contract,

and bad faith all arise under the Policies. (See FAC ¶¶ 28–46.) To evaluate those

claims, the Court will need to consider the terms of the contract and whether the

alleged losses are covered. The Court will not need to consider whether the City of

Alpharetta acted properly in adopting the Shelter-in-Place Ordinance. Simply put,

there is no plausible reason the claims against HFIC and the City of Alpharetta

should be asserted in the same lawsuit.

      87.    The only alleged connection between the claims against each defendant

is that they all arose out of the coronavirus pandemic. If that were a sufficient basis

for joinder, then every person, business, and entity in the United States could poten-

tially be joined in an action. That, of course, is not the law. See FED. R. CIV. P. 20(a);

O.C.G.A. § 9-11-20; Tapscott, 204 F.3d at 1360.




                                          - 30 -
       Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 31 of 35




      88.       Courts have routinely decided that a common disaster affecting a plain-

tiff’s relationship with separate defendants does not alone provide a factual nexus

for joinder, including in the context of COVID-19. See, e.g., Ultimate Hearing Sols.

II, LLC v. Hartford Underwriters Ins. Co., No. 20-cv-2401 (E.D. Pa. July 8, 2020),

ECF No. 3 (severing causes of action based in breach of contract and bad faith “filed

by two groups of plaintiffs located in four different states against five insurance

companies involving two different contracts of insurance”) (attached as Exhibit C);

Augustine v. Employers Mut. Cas. Co., No. 08-cv-1102, 2010 WL 4930317, at *16–

17 (W.D. La. Nov. 30, 2010) (stating that property insurer, building contractor, and

public adjuster defendants were fraudulently misjoined where only common factual

episode was that claims arose out of property damage caused by Hurricane Rita);

Frankland v. State Farm Fire & Cas. Co., No. 07-cv-1767, 2008 WL 4072819, at

*5 (W.D. La. July 2, 2008) (concluding that private insurance adjuster and home-

owner’s insurer were misjoined where only common factual episode was hurricane

damage), report and recommendation adopted (W.D. La. Aug. 26, 2028), ECF No.

30; Willingham v. State Farm Ins. Co., 09-cv-59, 2009 WL 2767679, at *4–5 (N.D.

Miss. Aug. 27, 2009) (concluding that home insurer and builder were fraudulently

misjoined when bad-faith claims against both arose out of fire damage to the plain-

tiff’s home).


                                          - 31 -
        Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 32 of 35




      89.    Where there is no procedural basis for including a non-diverse party,

like the City here, in the same action as the diverse party, there is a sufficient basis

to conclude that the reason for including the non-diverse party was an effort to de-

prive a defendant of its right to removal. See Tapscott, 77 F.3d at 1360 (holding that

an attempt to join resident defendants that had “no real connection” with the contro-

versy was “so egregious as to constitute fraudulent joinder”).

      90.    Because there is no reasonable basis for joinder of the City except to

defeat diversity, its joinder wrongfully deprives HFIC of its right to removal.

      91.    Accordingly, the claims against the City should be disregarded because

they are impossible. In the alternative, the claims against the City should severed

from those against HFIC, and the HFIC claims should remain before this Court.

                                       *****

      92.    The allegations in this Notice of Removal are true and correct. This

cause is within the jurisdiction of the United States District Court for the Northern

District of Georgia, and this cause is removable to the United States District Court

for the Northern District of Georgia, Atlanta Division.

      93.    If any questions arise about the propriety of the removal of this action,

HFIC requests the opportunity to submit a brief, present oral argument, and/or con-

duct jurisdictional discovery in support of its position that this action is removable.


                                         - 32 -
       Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 33 of 35




      94.    HFIC reserves all—and does not waive any—claims, defenses, and ob-

jections it may have, including all defenses in Rule 12(b) of the Federal Rules of

Civil Procedure. See FED. R. CIV. P. 81(c)(2); Kostelac v. Allianz Glob. Corp. &

Specialty AG, 517 F. App’x 670, 675 n.6 (11th Cir. 2013) (per curiam) (explaining

that “removal of an action from state to federal court does not waive any Rule 12(b)

defenses”); 5C ARTHUR R. MILLER       ET AL.,    FEDERAL PRACTICE   AND   PROCEDURE

§ 1395 (3d ed. 2020) (“A party who removes an action from a state to a federal court

does not thereby waive any of his or her Federal Rule 12(b) defenses or objections.”).

                              IV.    CONCLUSION

      WHEREFORE, HFIC gives notice that this action has been removed from the

Superior Court of Fulton County, Georgia, to the United States District Court for the

Northern District of Georgia, Atlanta Division.




                                        - 33 -
 Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 34 of 35




Date: March 19, 2021         Respectfully submitted,

                             /s/ Christopher C. Frost
                             Christopher C. Frost
                               cfrost@maynardcooper.com
                               Georgia Bar. No. 101084
                             Caleb C. Wolanek
                               Pro Hac Vice Intended
                               cwolanek@maynardcooper.com
                             MAYNARD COOPER & GALE, P.C.
                             1901 Sixth Avenue North, Suite 1700
                             Birmingham, AL 35203
                             T: (205) 254-1000
                             F: (205) 254-1999

                             Sarah D. Gordon
                               Pro Hac Vice Intended
                               sgordon@steptoe.com
                             William L. Drake
                               Pro Hac Vice Intended
                               wdrake@steptoe.com
                             STEPTOE & JOHNSON, LLP
                             1330 Connecticut Avenue, N.W.
                             Washington, DC 20036
                             T: (202) 429-3000
                             F: (202) 429-3902

                             Attorneys for Defendant
                             Hartford Fire Insurance Company




                             - 34 -
       Case 1:21-cv-01132-MLB Document 1 Filed 03/19/21 Page 35 of 35




                         CERTIFICATE OF SERVICE

      I certify that the foregoing Notice of Removal was served on the following by

placing a copy of the same in the United States Mail, first-class postage prepaid and

properly addressed, this 19th day of March, 2021:

             W. Donald Morgan, Jr.
             Alston Lyle
             MORGAN & LYLE, P.C.
             P.O. Box 2056
             1214 First Avenue, Suite 204
             Columbus, GA 31902
             T: (706) 221-5286
             F: (706) 221-5066
             dmorgan@morganandlyle.com
             alyle@morganandlyle.com

             James A. Harris, III
             Clyde O. Westbrook, III
             HARRIS & HARRIS, LLP
             Shipt Tower, Suite 2450
             420 20th Street North
             Birmingham, AL 35203
             T: 205-871-5777
             F: 205-871-0029
             jamey@harris-harris.com
             tres@harris-harris.com

             Attorneys for Plaintiffs


                                                 /s/ Christopher C. Frost
                                                 Of Counsel




                                        - 35 -
